DETAILED ACTION
1.	Regarding claim 10, wherein analyzing the aggregated channel state information and the beam pattern information to pre-calculated the atomic set of recovery beam patterns is in response to an interference that predicts the beam failure based on the channel state information.
	([0022]: ‘The basic technique described above can be extended to allow for multiple thresholds to be used, each with associated beam pattern adjustments.  Accordingly, in one example implementation, the beam pattern adjustment circuitry may be arranged to be responsive to a plurality of thresholds associated with corresponding variations in link quality, and to adjust the employed beam pattern so as to adjust the beam width in dependence on each threshold being passed.  Hence, this can allow or various degrees of motion to be compensated for, whilst seeking to maintain a balance between broadening a beam to reduce the variation in link quality, and maintaining a relatively narrow beam so as to seek to improve range and reduce interference.”)
	([0066]: “the link quality reports are only used to potentially qualify any adjustment to the beam pattern that would otherwise be indicated by the motion.  In particular, there are other reasons unrelated to movement that could cause link quality to drop, for example co-channel interference, and hence it would not be appropriate to adjust the beam pattern based solely on the link quality reports when seeking to address the issues cause by motion discussed herein.”)
	In other words, LOGOTHETIS et al. teach Poor Link quality maybe cause by co-channel interference.  A plurality of threshold associated with corresponding variations in link quality.  Analyzing link quality report and responsive to a plurality threshold associated with co-channel interference so to adjust the beam width in dependence on each threshold being passed so to identify a Beam pattern to be used by the beamforming circuitry.   Therefore, the feature in claim 4 is taught in LOGOTHETIS et al.

    PNG
    media_image1.png
    631
    423
    media_image1.png
    Greyscale

The Examiner asserts LOGOTHETIS et al indeed teach the features in claim 10.  
Conclusion
2.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412